            Case 2:20-cv-00744-WSS Document 20 Filed 10/20/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CASSIDY BROTHERS REAL ESTATE                         )   CIVIL DIVISION
DEVELOPMENT COMPANY, TERRANCE                        )
L. CASSIDY, SR. and HELEN CASSIDY,                   )   No. 2:20-cv-00744
                                                     )
                       Plaintiffs,                   )   Honorable William S. Stickman IV
       vs.                                           )
                                                     )
SCOTT TOWNSHIP and WILLIAM WELLS,                    )   ELECTRONICALLY FILED
in his official and individual capacity,             )
                                                     )   JURY TRIAL DEMANDED
                       Defendants.                   )

       MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

       AND NOW, come the Defendants SCOTT TOWNSHIP and WILLIAM WELLS, by and

through their counsel, MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN, SCOTT

G. DUNLOP, ESQUIRE and MORGAN M. J. RANDLE, ESQUIRE and hereby submit the

following Motion to Dismiss Plaintiffs’ Second Amended Complaint, as follows:

       1.       Defendants move to dismiss Plaintiffs’ Second Amended Complaint in its entirety

for failure to state a claim upon which relief may be granted. As previously argued in Defendants’

Motion to Dismiss the Amended Complaint, Defendants seek to address various claims pled that

are not theories of action upon which Plaintiffs are entitled to relief and which have not been

cured by the Second Amended Complaint. These include include the claim of individual liability

under Title II of the ADA as to Defendant Wells at Count II, and the entirety of Counts III, IV

and V. Defendants further move to dismiss the remaining claims of Counts I and II for the reason

that they fail to make out a plausible claims when stripped of their vague and conclusory

allegations, as required by Twombly and Iqbal.




                                                 1
             Case 2:20-cv-00744-WSS Document 20 Filed 10/20/20 Page 2 of 5




        2.        Plaintiffs’ minimal new averments in the Second Amended Complaint have not

cured most of the dispositive arguments previously raised in Defendant’s Motion to Dismiss the

Amended Complaint. ECF 8, 9.

        3.        Plaintiffs filed the instant Second Amended Complaint on October 6, 2020. ECF

18. Plaintiff Cassidy Brothers Real Estate Development Company (“CBREDC” or “Plaintiff

Company” or “Corporate Plaintiff”) is a Pennsylvania limited liability company owned by

Plaintiff Terrance L. Cassidy, Sr. (“T. Cassidy”), a permanently disabled individual. Id. at ¶¶5-6,

11. Plaintiff Helen Cassidy (“H. Cassidy”) is T. Cassidy’s sister-in-law. Id. at ¶7.

        4.        Plaintiffs bring the instant suit in relation to: (1) asserted “excessive and

unnecessary” citations for code violations issued to T. Cassidy by Defendant Scott Township, at

the instruction of Defendant William Wells, between 2011 and 2018; (2) an alleged four (4) to six

(6) week delay in issuing T. Cassidy and Corporate Plaintiff a demolition permit in June of 2018

for work on H. Cassidy’s property; (3) a claimed delay in issuing a building permit for H.

Cassidy’s property in June of 2018, including the Township and/or Wells’ requiring T. Cassidy

and Corporate Plaintiff to provide a timeline of building plans; and (4) the issuance of code

violation citations against H. Cassidy, claimed to have been in retaliation for her familial

association with T. Cassidy. Id. at ¶¶11-60.

        5.        Plaintiffs H. Cassidy and CBREDC allege that the Township and Commissioner

Wells have refused to issue demolition and building permits for H. Cassidy’s property for a

significant amount of time. Id. at ¶63. They contend that other similarly situated companies

and/or property owners were granted demolition and building permits in shorter amounts of time.

Id. at ¶26, 41.




                                                 2
            Case 2:20-cv-00744-WSS Document 20 Filed 10/20/20 Page 3 of 5




       6.       First, Defendants address the legally deficient causes of action. At Count II,

Plaintiff T. Cassidy brings an Americans with Disabilities Act Title II claim alleging that

Defendants denied him access to demolition and building permits for a significant amount of time

as a result of his disability. ECF 18 at ¶74. T. Cassidy seeks relief against both Defendant Wells

and the Township. Defendant Wells is not subject to individual liability under the ADA theory

pled at Count II. For these reason, Count II should be dismissed as to Wells, with prejudice.

       7.       At Count III, Plaintiff H. Cassidy brings a 42 U.S.C. §1983 claim for retaliation

against her First Amendment rights. Although unclear in the Amended Complaint, H. Cassidy

appears to be bringing this claim in relation to the code violation citations issued against her, and

because of the delay in issuing demolition and/or building permits to her, each allegedly in

retaliation for her familial association with T. Cassidy. Id. at ¶¶49-60, 81-82.

       8.       The Third Circuit has not yet recognized sibling relationships, let alone sibling-in-

law relationships, as a basis for a First Amendment familial association claim. Further, in order to

make out such a claim, a plaintiff must show that the action “directly and substantially interfered

with” a protected relationship. See Lyng v. Int'l Union, et al., 485 U.S. 360, 365, 108 S.Ct. 1184,

99 L.Ed.2d 380 (1988); Nittoli v. Morris County Bd. of Chosen Freeholders, 2007 WL 1521490,

*7 (D.N.J. May 22, 2007). H. Cassidy does not set forth any claim for, let alone any specifics

relating to, interference in her relationship with T. Cassidy at Count III, and thus this claim fails

as a matter of law.

       9.       Counts IV and V, Pennsylvania common law intentional interference with a

business relationship, fail under Iqbal and Twombly as the Amended Complaint is bereft as to any

specifics regarding business contracts that were purportedly interfered with, as well as how any




                                                  3
         Case 2:20-cv-00744-WSS Document 20 Filed 10/20/20 Page 4 of 5




alleged actions interfered with the same. At each of these state law claims, Defendant Wells is

entitled to absolute high public official immunity.

       10.     The remaining causes of action brought by Plaintiffs consist of Equal Protection

based on a class of one theory at Count I, and an ADA claim against the Township at Count II.

Both are inadequately pleaded, as Defendants are not put on notice of what specifically Plaintiffs

are claiming. Each of these causes of action are lacking detail as to what the basis of the

Complaint is, and fall short of the applicable Iqbal and Twombly federal pleading standard.

       11.     At Count I, Plaintiffs H. Cassidy and CBREDC fail to allege facts sufficient to

establish a 42 U.S.C. §1983 claim for violation of their Equal Protection rights under the

Fourteenth Amendment, based upon a class of one theory. ECF 18 at ¶¶61-68. At Count III,

Plaintiff H. Cassidy brings a 42 U.S.C. §1983 claim First Amendment retaliation, against the

Township as well as Defendant Wells (addressed supra). Id. at ¶¶78-85.

       12.     As to each of these Counts, H. Cassidy and Corporate Plaintiff provide virtually no

information about the specific code violations/citations that they contend are at issue in this case.

Not a single citation or enforcement notice is attached to the Complaint, such that Defendants are

unable to identify what citations are at issue, when these occurred, whether Plaintiffs contend that

probable cause was lacking to issue them, or why they were inappropriate under the

circumstances. Plaintiffs have already amended their pleading twice, including one time after

having written notice of Defendants’ objection to the lack of factual information necessary to

understand the basis for their claims. However, despite amending the Complaint, Plaintiffs have

still failed to plead anything more than self-serving conclusions in describing the government

conduct which they are acting upon.. They have not pled specific facts demonstrating differential




                                                 4
          Case 2:20-cv-00744-WSS Document 20 Filed 10/20/20 Page 5 of 5




treatment from similarly situated individuals.        They make no specific reference to any

comparators at their class of one claim. The Second Amended Complaint does not satisfy Iqbal

or Twombly.

        13.      In any event, as to each of the federal claims, Defendant Wells is entitled to

qualified immunity, barring these claims against him.

        14.      Defendants hereby incorporate the arguments set forth in the Brief filed in support

of this Motion to Dismiss.

        WHEREFORE, Defendants, Scott Township and William Wells, respectfully request this

Honorable Court to grant the within MOTION TO DISMISS FOR FAILURE TO STATE A

CLAIM PURSUANT TO FED. R. CIV. P. 12(b)(6) and enter an order in accordance with the

proposed order attached hereto and dismiss Plaintiffs’ Second Amended Complaint in its entirety.

                                              Respectfully submitted,

                                              MARSHALL DENNEHEY
                                              WARNER COLEMAN & GOGGIN

                                       BY:     s/ Scott G. Dunlop
                                              SCOTT G. DUNLOP, ESQUIRE
                                              PA ID #41638
                                              MORGAN M. J. RANDLE, ESQUIRE
                                              PA ID #324470
                                              Union Trust Building, Suite 700
                                              501 Grant Street
                                              Pittsburgh, PA 15219
                                              412-803-1140 phone / 412-803-1188 fax
                                              sgdunlop@mdwcg.com
                                              mmrandle@mdwcg.com

                                              Counsel for Defendants
LEGAL/133422518.v1




                                                  5
